Citation Nr: 0522847	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-22 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
December 20, 2004 and a rating in excess of 50 percent from 
December 20, 2004 for the service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1955 to February 
1967.

This appeal arises from an August 2000 rating decision of the 
Detroit, Michigan Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the May 2000 date of claim, the veteran's anxiety 
disorder is productive of incapacitating symptoms resulting 
in total occupational and social impairment.


CONCLUSION OF LAW

From the May 2000 date of claim, the criteria for the 
assignment of a 100 percent evaluation for the service 
connected anxiety disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in March 1967, service connection for an 
anxiety disorder was granted and a 30 percent evaluation was 
assigned.

In May 2000, the veteran filed the instant claim of 
entitlement to a rating in excess of 30 percent for the 
service connected anxiety disorder.  He reported that he was 
receiving treatment at the Iron Mountain VA medical facility.

On VA psychiatric examination in June 2000, it was noted that 
the veteran had last worked in 1993.  The veteran reported 
that he had been burned out and drinking heavily when he left 
work.  The veteran was receiving psychiatric treatment from 
the VA to include a course of medications.  The veteran 
reported a loss of interest in most everything.  He continued 
to be nervous around people.  He did not enjoy leaving home 
and he preferred to stay home.  He was bothered by noise.  He 
did not enjoy family gatherings.  He frequently felt dejected 
and quickly would lose his temper with his sons.  The veteran 
appeared to be somewhat passive and listless.  Speech was 
coherent, relevant, and goal directed.  Mood was dysthymic.  
Affect was appropriate.  Mild difficulties in attention, 
concentration, and short term memory were reported.  There 
was no evidence of a severe mood disorder.  Some compulsive 
traits were noted especially a disturbed reaction to floors 
and blackboards that were not level.  The diagnosis was 
anxiety disorder and a Global Assessment of Functioning (GAF) 
score of 55 was assessed. 

The veteran testified in November 2000 that he was receiving 
ongoing VA mental health treatment; that he suffered panic 
attacks once or twice a day, but that he used to have four or 
five a day before taking medications; that he would hear 
voices; that he was not married and that his psychiatric 
disability had impacted on his personal relationships; that 
he did not enjoy being around people (T-5); that his panic 
attacks could hit suddenly and he described them as being 
similar to suffering an epileptic attack (T-7); and that he 
could not talk to people for too long a period of time.

A December 2001 statement from Elaine Tripi, Ph.D., indicates 
that the veteran had been referred for evaluation.  The 
veteran had been married and divorced three times.  The 
veteran had last worked on a part time basis in 1993.  He 
stopped working due to the fact that he was making a lot of 
mistakes and feeling increasingly depressed and panicky.  A 
VA psychiatrist saw the veteran every three months and he was 
on multiple medications.  He complained of severe depression, 
fatigue, anxiety, daily panic attacks, poor memory, auditory 
hallucinations, sleep disturbance, and an inability to 
function socially or industrially.  The veteran found it 
difficult to be in any type of social situation or in crowds.  
Anxiety symptoms had increased since 1999 when he had stopped 
self-medicating with alcohol.  He both received treatment and 
took his medications on a regular basis.  

Based on a review of the record and an examination, the 
examiner opined that the veteran was unemployable.  With the 
type and frequency of his panic attacks, it was felt that the 
veteran would be unable to sustain substantial, gainful 
employment.  

On VA psychiatric examination in December 2004, it was noted 
that the veteran's claims folder had been reviewed.  The 
veteran had not been in a relationship since his last divorce 
14 years before.  The veteran continued taking medications 
but he had not received psychiatric treatment in the last 
year after having a disagreement with a VA physician.  The 
veteran reported having panic attacks, sleeping a lot, having 
no ambition, being unable to socialize, he was nervous all 
the time, and suffering severe anxiety attacks.  He was 
afraid of being around people.  When he suffered panic 
attacks he would become completely helpless and be unable to 
do anything.  

The veteran reported having visual and auditory 
hallucinations.  He acknowledged some suicidal and homicidal 
ideation, but he stated that he had no plans of acting on 
these feelings.  Memory was mildly impaired.  Sleep was poor.  
He reported some compulsive ritualistic behavior such as 
putting his shoes in the same positions.  Ongoing fear of 
panic attacks restricted his life to a considerable extent.  
The diagnosis was anxiety disorder with panic attacks.  A GAF 
score of 45 was assessed.

Service connection is in effect for anxiety disorder, 
evaluated as 30 percent disabling prior to December 20, 2004 
and 50 percent disabling from December 20, 2004 under DC 9400 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part. 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim in May 
2000.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating an anxiety disorder are 
set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for anxiety disorder.  The record shows that until recently 
the veteran had received ongoing VA mental health treatment 
to include a course of medications.  The December 2004 VA 
examination report indicated that the veteran and his 
treating psychiatrist had mutually decided to end his 
sessions as the psychiatrist did not approve of the way the 
veteran was dealing with his children and the veteran felt 
that the psychiatrist was treating him like a child.  The 
veteran continued to receive medications from another VA 
physician.  

The veteran continues to suffer from multiple symptoms to 
include social isolation, a loss of interest in activities 
and people, irritability and losing his temper, difficulty 
with short term memory, compulsive and obsessive traits, 
auditory and visual hallucinations, severe daily panic 
attacks, severe depression, fatigue, anxiety, sleep 
disturbance, avoidance behavior, and some suicidal and 
homicidal ideation.  It is significant to note that the 
veteran's symptoms have continued unabated despite what has 
been characterized as his consistent attempts to alleviate 
symptoms through medications and until recently treatment by 
a VA psychiatrist.  

A GAF score of 45 was assessed on VA examination in December 
2004.  A GAF score of 45 denotes the presence of serious 
symptoms and serious impairment in social and occupational 
functioning such as having no friends and being unable to 
keep a job.  The evidentiary record in this case shows that 
the veteran has been unable to work for many years as well as 
an individual who is socially isolated.  The evidence of 
record therefore supports the accuracy of the GAF score of 45 
as assessed by the VA examiner.  

The Board notes that a GAF score of 55 was assessed on VA 
examination in June 2000.  The record, however, more closely 
resembles an individual with a GAF score of 45.  For example, 
a score of 55 denotes an individual with moderate difficulty 
in social and occupational functioning and who has conflicts 
with peers or co-workers.  To the contrary, the record shows 
that the veteran suffers from more serious symptoms than 
would be associated with a GAF score of 55 as he suffers from 
social isolation and he has been unable to work during the 
pendency of this appeal.  

It must also be stressed that the December 2004 VA assessment 
was essentially corroborated by Dr. Tripi.  In December 2001, 
Dr. Tripi indicated that the veteran had not worked since 
1993 as he was making a lot of mistakes and he had become 
increasingly depressed and panicky when working.  It was 
noted that the veteran had been divorced three times and that 
he found it very difficult to participate in any type of 
social setting.  Dr. Tripi concluded that the unrelenting and 
serious nature of the veteran's psychiatric symptoms, 
especially the frequent and severe panic attacks, rendered 
the veteran unemployable.  

The Board has reviewed VA outpatient treatment records, which 
add further corroboration to the severe level of disability 
resulting from his service connected disability.  The 
veteran's November 2000 testimony also underscores the day-
to-day severity of the veteran's symptoms.  He stated that he 
suffered from daily panic attacks that could hit suddenly and 
completely disrupt his ability to function.  He noted that 
his psychiatric disability had impacted significantly on his 
personal relations to include his three marriages.  In short, 
the veteran did not enjoy being around people.  He could not 
even talk to people for a long period of time.  

In summary, the recent medical evidence demonstrates that the 
veteran's psychoneurotic symptoms have resulted in severe 
impairment in social relationships and his ability to obtain 
or retain gainful employment.  Accordingly, upon review of 
the entire record, the Board finds that the veteran's 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.  
Therefore, after reviewing the clinical record and resolving 
any remaining reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the assignment of a 
100 percent evaluation from the date of the veteran's claim 
in May 2000.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim for a 
higher schedular evaluation for the service connected anxiety 
disorder is being granted in full.  Consequently, as the 
Board is issuing a favorable decision in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

From the May 2000 date of claim, entitlement to a 100 percent 
rating for the service connected anxiety disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


